          Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 1 of 33



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Mary Kate Brennan (MB 5595)
mbrennan@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiffs
Allstar Marketing Group, LLC and
As Seen On TV Wholesale, Inc.


                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



 ALLSTAR MARKETING GROUP, LLC and AS
 SEEN ON TV WHOLESALE, INC.,
                                                     CIVIL ACTION No. ___
 Plaintiffs

                                                         COMPLAINT
 v.
                                                      Jury Trial Requested
                                                      FILED UNDER SEAL
 CHENFANG, individually, ALM TRADING CO.,
 LTD. and LYLH ZHAOYAN TRADE INC. d/b/a
 WWW.WONDERBIBLEONLINE.COM
 Defendants




                                        1
            Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 2 of 33



       Plaintiff Allstar Marketing Group, LLC (“Allstar”), a New York corporation and As Seen

On TV Wholesale, Inc. (“ASOTV”), a California corporation (collectively, Allstar and ASOTV

are hereinafter referred to as “Plaintiffs”), by and through their undersigned counsel, allege as

follows:


                                  NATURE OF THE ACTION

       This action involves claims for trademark infringement of Plaintiffs’ federally registered

trademark in violation of § 32 of the Federal Trademark (Lanham) Act, 15 U.S.C. §§ 1051 et seq.;

counterfeiting of Plaintiffs’ federally registered trademark in violation of 15 U.S.C. §§ 1114(1)(a)-

(b), 1116(d) and 1117(b)-(c); false designation of origin, passing off and unfair competition in

violation of Section 43(a) of the Trademark Act of 1946, as amended (15 U.S.C. §1125(a));

copyright infringement of Plaintiffs’ federally registered copyrights in violation of the Copyright

Act of 1976, 17 U.S.C. §§ 101 et seq.; cybersquatting in violation of the Anticybersquatting

Consumer Protection Act of 1996, Public L. 104-153 (July 2, 1996) and related state and common

law claims (the “Action”) arising from Defendants Chenfang, ALM TRADING CO. LTD. and

LYLH ZHAOYAN TRADE INC. d/b/a www.wonderbibleonline.com’s infringement of the

Wonder Bible Mark (as defined infra) and Wonder Bible Works (as defined infra), including,

without limitation, by manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale and/or selling unlicensed, counterfeit and infringing

versions of Plaintiffs’ Wonder Bible Products (as defined infra).


                                 JURISDICTION AND VENUE

       1.       This Court has federal subject matter jurisdiction over the claims asserted in this

Action pursuant to 28 U.S.C. §§ 1331 and 1338(a), as well as pursuant to 15 U.S.C. § 1121 as an

action arising out of violations of the Lanham Act, 15 U.S.C. §§ 1051 et seq.; pursuant to the

                                                 2
            Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 3 of 33



Copyright Act, 17 U.S.C. §§ 101 et seq.; pursuant to 28 U.S.C. §1338(b) as an action arising out

of claims for false designation of origin and unfair competition and pursuant to 28 U.S.C. § 1332,

as there is diversity between the parties and the matter in controversy exceeds, exclusive of

interests and costs, the sum of seventy-five thousand dollars. This Court has supplemental

jurisdiction pursuant to 28 U.S.C. § 1367(a), as the claims asserted thereunder are so closely related

to the federal claims brought in this Action as to form part of the same case or controversy.

       2.       Personal jurisdiction exists over Defendants in this judicial district pursuant to

N.Y.C.P.L.R. § 302(a)(1) and N.Y.C.P.L.R. § 302(a)(3), or, alternatively, Fed. R. Civ. P. 4(k),

because, upon information and belief, Defendants regularly conduct, transact and/or solicit

business in New York and this judicial district, and/or derive substantial revenue from their

business transactions in New York and this judicial district and/or otherwise avail themselves of

the privileges and protections of the laws of the State of New York such that this Court's assertion

of jurisdiction over Defendants does not offend traditional notions of fair play and due process,

and/or Defendants’ illegal counterfeiting and infringing actions caused injury to Plaintiffs in New

York and this judicial district such that Defendants should reasonably expect such actions to have

consequences in New York and in this judicial district, for example:

             a. Upon information and belief, Defendants were and/or are systematically directing

       and/or targeting their business activities at consumers in the U.S., including New York,

       through fully-interactive websites held by or associated with Defendants, their respective

       officers, employees, agents, servants and all persons in active concert or participation with

       any of them, that they operate to communicate with consumers regarding their listings for

       Counterfeit Products (as defined infra) and place orders for, receive invoices for and

       purchase Counterfeit Products for delivery in the U.S., including New York, as a means



                                                  3
            Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 4 of 33



       for establishing regular business with the U.S., including New York (“Infringing

       Websites”).

             b. Upon information and belief, Defendants are sophisticated sellers operating one or

       more commercial businesses using their Infringing Websites through which they sell

       Counterfeit Products at significantly below-market prices to consumers worldwide,

       including to those in the U.S., and specifically New York.

             c. Defendants accept payment in U.S. Dollars and offer shipping to the U.S., including

       to New York.

             d. Defendants have transacted business with consumers located in the U.S., including

       New York, for the sale and shipment of Counterfeit Products.

             e. Upon information and belief, Defendants are aware of Plaintiffs, their Wonder

       Bible Products, Wonder Bible Mark and Wonder Bible Works, and are aware that their

       illegal counterfeiting and infringing actions alleged herein are likely to cause injury to

       Plaintiffs in the U.S. and specifically, in New York and this judicial district, as Plaintiffs

       conduct business in New York and Plaintiff Allstar is headquartered in New York.

       3.       Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391 because, upon information

and belief, Defendants conduct, transact, and/or solicit their business in this judicial district.


                                           THE PARTIES

       4.       Plaintiff Allstar is a New York corporation with a principal place of business at 2

 Skyline Drive, Hawthorne, New York 10532.

       5.       Plaintiff ASOTV is a California corporation with a principal place of business at

 1171 S. Robertson Blvd. #167, Los Angeles, California 90035.




                                                   4
            Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 5 of 33



       6.       Upon information and belief, Defendant Chenfang resides at Lichengqu Fuxia

Road No. 452 PuTianShi FUJIAN 351100 CHINA and who, at all relevant times herein, has been

engaged in the importation, distribution, advertisement, offer for sale and/or sale of Counterfeit

Products in this judicial district and elsewhere throughout the U.S.

       7.       Upon information and belief, Defendant ALM TRADING CO. LTD. is a business

located at Lichengqu Fuxia Road No. 452 PuTianShi FUJIAN 351100 CHINA and who, at all

relevant times herein, has been engaged in the importation, distribution, advertisement, offer for

sale and/or sale of Counterfeit Products in this judicial district and elsewhere throughout the U.S.

       8.       Defendant LYLH ZHAOYAN TRADE INC. d/b/a www.wonderbibleonline.com

is a business located at Lichengqu Fuxia Road No. 452 PuTianShi FUJIAN 351100 CHINA and

who, at all relevant times herein, has been engaged in the importation, distribution, advertisement,

offer for sale and/or sale of Counterfeit Products in this judicial district and elsewhere throughout

the U.S.


                                 GENERAL ALLEGATIONS

                   Plaintiffs and Their Well-Known Wonder Bible Products

       9.       Plaintiff Allstar is a leading developer, producer, marketer and distributor of

quality, innovative consumer products (“Allstar Products”). Allstar promotes and sells the Allstar

Products throughout the U.S. and the world through major retailers and well-known mass retail

outlets, including, but not limited to, Wal-Mart, Target, Rite-Aid, CVS, Walgreens, Kmart and

Bed Bath & Beyond, as well as through its retail customers’ websites and a network of

international distributors, among other channels of trade.




                                                 5
          Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 6 of 33



       10.     One of Allstar’s most popular and successful products is Wonder Bible, a portable

media player featuring Bible verses, songs and stories, which is available in a variety of colors and

languages (“Wonder Bible Products”).

       11.     Images of the Wonder Bible Products are attached hereto as Exhibit A and

incorporated herein by reference.

       12.     In addition to the channels described above, Allstar also markets and sells the

Wonder Bible Products through its website entirely dedicated to the Wonder Bible Products,

https://www.wonderbible.com (the “Website”).

       13.     Allstar owns both registered and unregistered copyrights in and related to the

Wonder Bible Products and associated packaging, and has protected its valuable rights by filing

for and obtaining U.S. copyright registrations in and relating to the Wonder Bible Products.

       14.     For example, Allstar is the owner of U.S. Copyright Reg. PA0002061256 covering

the Wonder Bible Commercial (2017), U.S. Copyright Reg. VA0002099572 covering the Wonder

Bible Audioplayer Guide, U.S. Copyright Reg. VA0002078918, covering the Wonder Bible Retail

Packaging and U.S. Copyright Reg. VA0002073572, covering the Website (collectively, the

“Wonder Bible Works”). True and correct copies of the U.S. Copyright registration certificates

for the Wonder Bible Works are attached hereto as Exhibit B and incorporated herein by reference.

       15.     While Plaintiffs gained significant common law trademark and other rights in their

Wonder Bible Products through use, advertising and promotion, Plaintiffs also protected their

valuable rights by filing for and obtaining a federal trademark registration.

       16.     For example, As Seen On Tv is the owner of U.S. Trademark Registration No.

5,477,057, for “WONDER BIBLE” for goods in Class 09 (“Wonder Bible Mark”), and Allstar is

the exclusive licensee of the Wonder Bible Mark.        A true and correct copy of the trademark



                                                 6
          Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 7 of 33



registration certificate for the Wonder Bible Mark is attached hereto as Exhibit C and incorporated

herein by reference.

        17.    The Wonder Bible Mark is currently in use in commerce in connection with the

Wonder Bible Products and was first used in commerce on or before the dates of first use as

reflected in the registration certificate attached hereto as Exhibit C.

        18.    The Wonder Bible Products generally retail for $39.99.

        19.    Plaintiffs have spent substantial time, money and effort in building up and

developing consumer recognition, awareness and goodwill in their Wonder Bible Products,

Wonder Bible Mark and Wonder Bible Works.

        20.    The success of the Wonder Bible Products is due in part to Plaintiffs’ marketing

and promotional efforts. These efforts include advertising and promotion through television, the

Website, retailer websites, print and internet-based advertising and placement of the Wonder Bible

Products at dozens of authorized major retail outlets, both domestically and abroad, including New

York.

        21.    Plaintiffs’ success is also due to their use of high-quality materials and processes in

making the Wonder Bible Products.

        22.    Additionally, Plaintiffs owe a substantial amount of the success of the Wonder

Bible Products to their consumers and word-of-mouth buzz that their consumers have generated.

        23.    Plaintiffs’ efforts, the quality of Plaintiffs’ products and the word-of-mouth buzz

generated by their consumers have made the Wonder Bible Mark, Wonder Bible Works and

Wonder Bible Products prominently placed in the minds of the public. Members of the public and

retailers have become familiar with Plaintiffs’ Wonder Bible Mark, Wonder Bible Works and




                                                   7
          Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 8 of 33



Wonder Bible Products, and have come to associate them exclusively with Plaintiffs. Plaintiffs

have acquired valuable reputations and goodwill among the public as a result of such associations.

       24.     Plaintiffs have gone to great lengths to protect their interests to the Wonder Bible

Products, Wonder Bible Mark and Wonder Bible Works. No one other than Plaintiffs and their

authorized licensees and distributors are authorized to manufacture, import, export, advertise, offer

for sale or sell any goods utilizing the Wonder Bible Mark or Wonder Bible Works without the

express permission of Plaintiffs.

                                Defendants’ Infringing Websites

       25.     Through their Infringing Websites, Defendants offer for sale and/or sell Counterfeit

Products and target and ship such products to customers located in the U.S., including in New

York, and throughout the world.

       26.     Defendants’ Infringing Websites mimic or resemble the Wonder Bible Website

and/or legitimate websites authorized to sell authentic Wonder Bible Products.

       27.     Defendants’ Infringing Websites are in English and accept payment in U.S. dollars

through PayPal and/or major credit cards.

       28.     Defendants’ Infringing Websites conceal the fact that Defendants are not located in

the U.S. and that the Infringing Websites are not operated from the U.S.

       29.     Defendants, in creating their Infringing Websites, have copied Plaintiffs’

proprietary web designs, photographs of authentic Wonder Bible Products and detailed product

descriptions directly from the Wonder Bible Website to further appear as legitimate websites.

       30.     To further generate sales for their Counterfeit Products, Defendants also register

and use domain names containing the Wonder Bible Mark, including, without limitation, the

following domain names:


                                                 8
         Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 9 of 33



www.wonderbibleonlinestore.com

www.wonderbibleonline.com

www.wonderbibleshop.com

(collectively, the “Infringing Domain Names”)

       31.    Defendants have registered and are using the Infringing Domain Names in bad faith

to profit from the Wonder Bible Mark, and thereby deceive consumers into wrongly believing that

the Infringing Websites are selling authentic Wonder Bible Products.

                           Defendants’ Wrongful and Infringing Conduct

       32.    Although Plaintiffs regularly investigate and enforce against such activities, due to

the successes and reputations of Plaintiffs and their Wonder Bible Products, they have become

targets for unscrupulous individuals and entities that wish to capitalize on the goodwill and

reputation that Plaintiffs have amassed in their Wonder Bible Products, Wonder Bible Mark and

the works embodied in the Wonder Bible Works.

       33.    Through investigative and enforcement efforts, Plaintiffs learned of Defendants’

actions which vary and include, but are not limited to, manufacturing, importing, exporting,

advertising, marketing, promoting, distributing, displaying, offering for sale and/or selling

products bearing or used in connection with the Wonder Bible Mark and/or Wonder Bible Works,

and/or products in packaging and/or containing labels bearing the Wonder Bible Mark and/or

Wonder Bible Works, and/or bearing or used in connection with marks and/or artwork that are

confusingly or substantially similar to the Wonder Bible Mark and/or Wonder Bible Works and/or

products that are identical or confusingly or substantially similar to the Wonder Bible Products

(collectively referred to as, “Infringing Product(s)” or “Counterfeit Product(s)”) to U.S.

consumers, including those located in this judicial district, through Defendants’ Infringing


                                                9
         Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 10 of 33



Websites. A sampling of true and correct copies of screenshots of Defendants’ Infringing Websites

offering for sale Counterfeit Products are included in Exhibit D attached hereto and incorporated

herein by reference.

       34.     Defendants are not, and have never been, authorized by Plaintiffs or any of their

authorized agents, authorized licensees or authorized distributors to copy, manufacture, import,

export, advertise, distribute, offer for sale or sell the Wonder Bible Products or to use the Wonder

Bible Mark and Wonder Bible Works, or any artwork that is confusingly or substantially similar

to the Wonder Bible Mark or Wonder Bible Works.

       35.     Defendants’ Counterfeit Products have been designed to replicate Plaintiffs’

Wonder Bible Products.

       36.     Defendants’ Counterfeit Products are nearly indistinguishable from Plaintiffs’

Wonder Bible Products, with only minor variations that no ordinary consumer would recognize.

       37.     During their investigation, Plaintiffs identified Defendants as offering for sale

and/or selling Counterfeit Products through their Infringing Websites. A sampling of true and

correct copies of screenshots of Defendants’ Infringing Websites are attached hereto as Exhibit D

and incorporated herein by reference.

       38.     The Infringing Websites are sophisticated-looking, written in English and accept

payment in U.S. currency though, although not limited to, accounts with the payment processing

agency PayPal, Inc. (“PayPal”).

       39.     Plaintiffs confirmed that Defendants were and/or are still currently offering for sale

and/or selling Counterfeit Products through their Infringing Websites and that Defendants provide

shipping and/or have actually shipped Counterfeit Products to the U.S., including to customers

located in New York.



                                                 10
         Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 11 of 33



       40.     To illustrate, below on the left is an image of Plaintiffs’ Wonder Bible Products,

which retail for $39.99. Depicted below on the right is one of Defendants’ Counterfeit Products

offered for sale on Defendants’ Infringing Website, www.wonderbibleonline.com. Defendants

offer the Counterfeit Product for $29.99.00 per item. Defendants’ Counterfeit Product uses,

features and/or incorporates the Wonder Bible Mark and/or confusingly or substantially similar

marks or artwork. Further, Defendants’ Counterfeit Product is virtually identical to Plaintiffs’

Wonder Bible Products. There is no question that the Counterfeit Product is designed to confuse

and mislead consumers into believing that they are purchasing Plaintiffs’ Wonder Bible Products

or that the Counterfeit Product is otherwise approved by or sourced from Plaintiffs, thereby trading

off the goodwill and reputation of Plaintiffs by engaging in the unauthorized use of the Wonder

Bible Mark:

       Wonder Bible Products                         Defendants’ Counterfeit Product




       41.     To further illustrate Defendants’ illicit counterfeiting actions, beneath is a

screenshot of Plaintiffs’ Website. Depicted further beneath Plaintiffs’ Website is one of

Defendants’ Infringing Websites, https://www.wonderbibleonline.com/. Defendants’ Infringing

Website is virtually identical to Plaintiffs’ Website and features and/or incorporates one or more

of the Wonder Bible Works and Wonder Bible Mark. There is no question that the Infringing

Website is designed to confuse and mislead consumers into believing that they are on Plaintiffs’

Website or an associated website that is otherwise approved by or authorized by Plaintiffs, thereby

                                                11
         Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 12 of 33



trading off of the goodwill and reputation of Plaintiffs by engaging in the unauthorized use of the

Wonder Bible Works and Wonder Bible Mark:

                                       Plaintiffs’ Website




                                Defendants’ Infringing Website




       42.     By their dealings in Counterfeit Products (including, without limitation, copying,

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

                                                12
         Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 13 of 33



offering for sale and/or selling Counterfeit Products), Defendants violated Plaintiffs’ exclusive

rights in the Wonder Bible Mark and Wonder Bible Works, and have used marks, images and

artwork that are confusingly and/or substantially similar to, identical to and/or constitute

counterfeiting and/or infringement of the Wonder Bible Mark and Wonder Bible Works in order

to confuse consumers into believing that such Counterfeit Products are Wonder Bible Products

and aid in the promotion and sales of their Counterfeit Products. Defendants’ conduct began long

after Plaintiffs’ adoption and use of the Wonder Bible Mark and Wonder Bible Works, after

Plaintiffs obtained the federal registrations in the Wonder Bible Mark and Wonder Bible Works,

as alleged above, and after Plaintiffs’ Wonder Bible Products, Wonder Bible Mark and Wonder

Bible Works became well-known to the purchasing public.

       43.     Prior to and contemporaneous with their counterfeiting and infringing actions

alleged herein, Defendants had knowledge of Plaintiffs’ ownership of the Wonder Bible Mark and

Wonder Bible Works, of the fame and incalculable goodwill associated therewith and of the

popularity and success of the Wonder Bible Products, and in bad faith adopted the Wonder Bible

Mark and Wonder Bible Works.

       44.     Defendants have been engaging in the illegal counterfeiting and infringing actions,

as alleged herein, knowingly and intentionally, or with reckless disregard or willful blindness to

Plaintiffs’ rights, or in bad faith, for the purpose of trading on the goodwill and reputation of

Plaintiffs, the Wonder Bible Mark, Wonder Bible Works and Wonder Bible Products.

       45.     Defendants’ dealings in Counterfeit Products, as alleged herein, have caused and

will continue to cause confusion, mistake, economic loss, and have deceived and will continue to

deceive consumers, the public and the trade with respect to the source or origin of Defendants’




                                               13
         Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 14 of 33



Counterfeit Products, thereby causing consumers to erroneously believe that such Counterfeit

Products are licensed by or otherwise associated with Plaintiffs, thereby damaging Plaintiffs.

        46.    By engaging in these actions, Defendants have, jointly and severally, among other

things, willfully and in bad faith committed the following, all of which have and will continue to

cause irreparable harm to Plaintiffs: infringed and counterfeited the Wonder Bible Mark, infringed

the Wonder Bible Works, committed unfair competition and unfairly and unjustly profited from

such activities at Plaintiffs’ expense.

        47.    Unless enjoined, Defendants will continue to cause irreparable harm to Plaintiffs.

                                      CAUSES OF ACTION

                              FIRST CAUSE OF ACTION
        (Trademark Counterfeiting Under Sections 32, 34 and 35 of the Lanham Act,
                    15 U.S.C. §§ 1114(1)(b), 1116(d) and 1117(b)-(c)))
        48.    Plaintiffs replead and incorporate by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

        49.    Plaintiffs are the owners and/or licensors of all rights and title to the Wonder Bible

Mark.

        50.    Plaintiffs have continuously used the Wonder Bible Mark in interstate commerce

since on or before the date of first use as reflected in the registration attached hereto as Exhibit C.

        51.    Without Plaintiffs’ authorization or consent, with knowledge of Plaintiffs’ well-

known and prior rights in their Wonder Bible Mark and with knowledge that Defendants’

Counterfeit Products bear counterfeit marks, Defendants intentionally reproduced, copied and/or

colorably imitated the Wonder Bible Mark and/or used spurious designations that are identical

with, or substantially indistinguishable from, the Wonder Bible Mark on or in connection with the

manufacturing, import, export, advertising, marketing, promotion, distribution, display, offering

for sale and/or sale of Counterfeit Products.

                                                  14
           Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 15 of 33



          52.   Defendants have manufactured, imported, exported, advertised, marketed,

promoted, distributed, displayed, offered for sale and/or sold their Counterfeit Products to the

purchasing public in direct competition with Plaintiffs, in or affecting interstate commerce, and/or

have acted with reckless disregard of Plaintiffs’ rights in and to the Wonder Bible Mark through

their participation in such activities.

          53.   Defendants have applied their reproductions, counterfeits, copies and colorable

imitations of the Wonder Bible Mark to packaging, point-of-purchase materials, promotions and/or

advertisements intended to be used in commerce upon, or in connection with the manufacturing,

importing, exporting, advertising, marketing, promoting, distributing, displaying, offering for sale

and/or selling of Defendants’ Counterfeit Products, which is likely to cause confusion, mistake

and deception among the general purchasing public as to the origin of the Counterfeit Products,

and is likely to deceive consumers, the public and the trade into believing that the Counterfeit

Products sold by Defendants originate from, are associated with or are otherwise authorized by

Plaintiffs, thereby making substantial profits and gains to which they are not entitled to in law or

equity.

          54.   Defendants’ unauthorized use of the Wonder Bible Mark on or in connection with

the Counterfeit Products was done with notice and full knowledge that such use was not authorized

or licensed by Plaintiffs or their authorized agents and with deliberate intent to unfairly benefit

from the incalculable goodwill inherent in the Wonder Bible Mark.

          55.   Defendants’ actions constitute willful counterfeiting of the Wonder Bible Mark in

violation of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d) and 1117(b)-(c).

          56.   As a direct and proximate result of Defendants’ illegal actions alleged herein,

Defendants have caused substantial monetary loss and irreparable injury and damage to Plaintiffs,



                                                15
         Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 16 of 33



their businesses, their reputations and their valuable rights in and to the Wonder Bible Mark and

the goodwill associated therewith, in an amount as yet unknown, but to be determined at trial, for

which Plaintiffs have no adequate remedy at law, and unless immediately enjoined, Defendants

will continue to cause such substantial and irreparable injury, loss and damage to Plaintiffs and

their valuable Wonder Bible Mark.

        57.      Based on Defendants’ actions as alleged herein, Plaintiffs are entitled to injunctive

relief, damages for the irreparable harm that Plaintiffs have sustained and will sustain as a result

of Defendants’ unlawful and infringing actions as alleged herein, as well as all gains, profits and

advantages obtained by Defendants as a result thereof, enhanced discretionary damages, treble

damages and/or statutory damages of up to $2,000,000 per counterfeit mark per type of goods sold,

offered for sale or distributed and reasonable attorneys’ fees and costs.

                                  SECOND CAUSE OF ACTION
                             (Infringement of Registered Trademark)
                              [115 U.S.C. § 1114/Lanham Act § 32(a)]

        58.      Plaintiffs replead and incorporate by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

        59.      Plaintiffs have continuously used the Wonder Bible Mark in interstate commerce

since on or before the dates of first use as reflected in the registration certificate attached hereto as

Exhibit C.

        60.      Plaintiffs, as owners and/or licensors of all rights, title and interest in and to the

Wonder Bible Mark, have standing to maintain an action for trademark infringement under 15

U.S.C. § 1114.




                                                   16
         Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 17 of 33



        61.    Defendants were, at the time they engaged in their actions as alleged herein,

actually aware that Plaintiffs are the owner of the federal trademark registration for the Wonder

Bible Mark.

        62.    Defendants did not seek and thus inherently failed to obtain consent or

authorization from Plaintiffs, as the registered trademark owner and/or licensee of the Wonder

Bible Mark, to deal in and commercially manufacture, import, export, advertise, market, promote,

distribute, display, retail, offer for sale and/or sell the Wonder Bible Products and/or related

products bearing the Wonder Bible Mark into the stream of commerce.

        63.    Defendants knowingly and intentionally manufactured, imported, exported,

advertised, marketed, promoted, distributed, displayed, offered for sale and/or sold Counterfeit

Products, bearing and/or utilizing marks that are reproductions, counterfeits, copies and/or

colorable imitations of the Wonder Bible Mark and/or which are identical or confusingly similar

to the Wonder Bible Mark.

        64.    Defendants knowingly and intentionally reproduced, copied and colorably imitated

the Wonder Bible Mark and applied such reproductions, copies or colorable imitations to

packaging, wrappers, receptacles, online listings and/or advertisements used in commerce upon,

or in connection with the manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale and/or sale of Defendants’ Counterfeit Products.

        65.    Defendants were, at the time they engaged in their illegal and infringing actions as

alleged herein, actually aware that Plaintiffs are the owners of all rights in and to the Wonder Bible

Mark.

        66.    Defendants’ egregious and intentional use of the Wonder Bible Mark in commerce

on or in connection with Defendants’ Counterfeit Products has caused, and is likely to continue to



                                                 17
         Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 18 of 33



cause, actual confusion and mistake, and has deceived, and is likely to continue to deceive, the

general purchasing public as to the source or origin of the Counterfeit Products, and is likely to

deceive the public into believing that Defendants’ Counterfeit Products are Plaintiffs’ Wonder

Bible Products or are otherwise associated with or authorized by Plaintiffs.

       67.     Defendants’ actions have been deliberate and committed with knowledge of

Plaintiffs’ rights and goodwill in the Wonder Bible Mark, as well as with bad faith and the intent

to cause confusion, mistake and deception.

       68.     Defendants’ continued, knowing and intentional use of the Wonder Bible Mark

without Plaintiffs’ consent or authorization constitutes intentional infringement of Plaintiffs’

federally registered Wonder Bible Mark in violation of §32 of the Lanham Act, 15 U.S.C. § 1114.

       69.     As a direct and proximate result of Defendants’ illegal and infringing actions as

alleged herein, Plaintiffs have suffered substantial monetary loss and irreparable injury, loss and

damage to their business and their valuable rights in and to the Wonder Bible Mark and the

goodwill associated therewith in an amount as yet unknown, but to be determined at trial, for which

Plaintiffs have no adequate remedy at law, and unless immediately enjoined, Defendants will

continue to cause such substantial and irreparable injury, loss and damage to Plaintiffs and the

valuable Wonder Bible Mark.

       70.     Based on Defendants’ actions as alleged herein, Plaintiffs are entitled to injunctive

relief, damages for the irreparable harm that Plaintiffs have sustained and will sustain as a result

of Defendants’ unlawful and infringing actions as alleged herein, and all gains, profits and

advantages obtained by Defendants as a result thereof, enhanced discretionary damages, as well

as other remedies provided by 15 U.S.C. §§ 1116, 1117 and 1118, and reasonable attorneys’ fees

and costs.



                                                18
          Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 19 of 33



                                 THIRD CAUSE OF ACTION
                (False Designation of Origin, Passing Off & Unfair Competition)
                            [15 U.S.C. § 1125(a)/Lanham Act § 43(a)]

        71.     Plaintiffs replead and incorporate by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

        72.     Plaintiffs, as the owners of all right, title and interest in and to the Wonder Bible

Mark, have standing to maintain an action for false designation of origin and unfair competition

under the Federal Trademark Statute, Lanham Act § 43(a) (15 U.S.C. § 1125).

        73.     The Wonder Bible Mark is inherently distinctive and/or has acquired

distinctiveness.

        74.     Defendants knowingly and willfully used in commerce products and/or packaging

designs that are identical or confusingly or substantially similar to, and constitute reproductions of

the Wonder Bible Mark and Wonder Bible Works and affixed, applied and used false designations

of origin and false and misleading descriptions and representations on or in connection with the

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale and/or sale of Counterfeit Products with the intent to cause confusion, to cause

mistake and to deceive the purchasing public into believing, in error, that Defendants’ substandard

Counterfeit Products are the Wonder Bible Products or related products, and/or that Defendants’

Counterfeit Products are authorized, sponsored, approved, endorsed or licensed by Plaintiffs

and/or that Defendants are affiliated, connected or associated with Plaintiffs, thereby creating a

likelihood of confusion by consumers as to the source of such Counterfeit Products, and allowing

Defendants to capitalize on the goodwill associated with and the consumer recognition of the

Wonder Bible Mark and Wonder Bible Works to Defendants’ substantial profit in blatant disregard

of Plaintiffs’ rights.



                                                  19
         Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 20 of 33



       75.     By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

Products that are identical to, confusingly similar to or which constitute colorable imitations of

Plaintiffs’ Wonder Bible Products using marks and/or artwork that is identical and/or confusingly

or substantially similar to, or which constitute colorable imitations of the Wonder Bible Mark and

Wonder Bible Works, Defendants have traded off the extensive goodwill of Plaintiffs and their

Wonder Bible Products and did in fact induce, and intend to and will continue to induce customers

to purchase Defendants’ Counterfeit Products, thereby directly and unfairly competing with

Plaintiffs. Such conduct has permitted and will continue to permit Defendants to make substantial

sales and profits based on the goodwill and reputation of Plaintiffs and their Wonder Bible Mark,

which Plaintiffs have amassed through their nationwide marketing, advertising, sales and

consumer recognition.

       76.     Defendants knew, or by the exercise of reasonable care should have known, that

their adoption and commencement of and continuing use in commerce of marks and artwork that

are identical or confusingly or substantially similar to and constitute reproductions of the Wonder

Bible Mark and Wonder Bible Works would cause confusion, mistake or deception among

purchasers, users and the public.

       77.     Upon information and belief, Defendants’ aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion, to cause mistake and to deceive the

purchasing public and with the intent to trade on the goodwill and reputation Plaintiffs, their

Wonder Bible Products, Wonder Bible Mark and Wonder Bible Works.

       78.     As a direct and proximate result of Defendants’ aforementioned actions,

Defendants caused irreparable injury to Plaintiffs by depriving Plaintiffs of sales of their Wonder



                                                20
         Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 21 of 33



Bible Products and by depriving Plaintiffs of the value of their Wonder Bible Mark and Wonder

Bible Works as commercial assets in an amount as yet unknown, but to be determined at trial, for

which they have no adequate remedy at law, and unless immediately restrained, Defendants will

continue to cause substantial and irreparable injury to Plaintiffs and the goodwill and reputation

associated with the value of Wonder Bible Mark and Wonder Bible Works.

       79.     Based on Defendants’ wrongful conduct, Plaintiffs are entitled to injunctive relief

as well as monetary damages and other remedies as provided by the Lanham Act, including

damages that Plaintiffs have sustained and will sustain as a result of Defendants’ illegal and

infringing actions as alleged herein, and all gains, profits and advantages obtained by Defendants

as a result thereof, enhanced discretionary damages and reasonable attorneys' fees and costs.

                             FOURTH CAUSE OF ACTION
        (Cybersquatting Under the Anticybersquatting Consumer Protection Act)
                                  [15 U.S.C. § 1125(d)(1)]
       80.  Plaintiffs replead and incorporate by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

       81.     The Infringing Domain Names are identical or confusingly similar to the Wonder

Bible Mark, which was distinctive and/or famous at the time Defendants registered each of the

Infringing Domain Names.

       82.     Defendants registered and used the Infringing Domain Names with the bad faith

intent to profit from the Wonder Bible Mark, namely by using the Infringing Domain Names to

host the Infringing Websites where Defendants offer for sale and/or sell Counterfeit Products.

       83.     Defendants have no trademark or other intellectual property rights in the Infringing

Domain Names.

       84.     Defendants’ activities as alleged herein violate the federal Anticybersquatting

Consumer Protection Act, 15 U.S.C. § 1125(d)(1).

                                                  21
         Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 22 of 33



        85.     Plaintiffs have no adequate remedy at law, and if Defendants’ activities are not

enjoined, Plaintiffs will continue to suffer irreparable harm and injury to their goodwill and

reputation.

        86.     Defendants are causing and are likely to continue to cause substantial injury to the

public and to Plaintiffs, and Plaintiffs are therefore entitled to injunctive relief, including an order

requiring the transfer of the Infringing Domain Names to Plaintiffs and to recover the costs of this

action under 15 U.S.C. § 116, 117 and 1125(d). In light of the egregious and exceptional nature

of Defendants’ conduct, Plaintiffs are further entitled to reasonable attorneys’ fees.

                                  FIFTH CAUSE OF ACTION
                                (Federal Copyright Infringement)
                                       [17 U.S.C. § 501(a)]

        87.     Plaintiffs replead and incorporate by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

        88.     Plaintiffs are the exclusive owners of the Wonder Bible Works.

        89.     Defendants had actual notice of Plaintiffs’ exclusive rights in and to the Wonder

Bible Works.

        90.     Defendants did not attempt and therefore inherently failed to obtain Plaintiffs’

consent or authorization to use, manufacture, reproduce, copy, display, prepare derivative works

of, distribute, sell, transfer, rent, perform and/or market Plaintiffs’ Wonder Bible Products and/or

Wonder Bible Works.

        91.     Without permission, Defendants knowingly and intentionally reproduced, copied

and displayed the Wonder Bible Works by manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying, offering for sale and/or selling Infringing Products




                                                  22
         Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 23 of 33



which bear such Wonder Bible Works, or artwork that is, at a minimum, substantially similar to

the Wonder Bible Works.

       92.     Defendants’ unlawful and willful actions as alleged herein constitute infringement

of the Wonder Bible Works, including Plaintiffs’ exclusive rights to reproduce, distribute and/or

sell such Wonder Bible Works in violation of 17 U.S.C. § 501(a).

       93.     Defendants’ knowing and intentional copyright infringement, as alleged herein, has

caused substantial and irreparable harm to Plaintiffs in an amount as yet unknown but to be proven

at trial, for which Plaintiffs have no adequate remedy at law, and unless enjoined, Defendants will

continue to cause substantial and irreparable harm to Plaintiffs.

       94.     Based on Defendants’ wrongful conduct, Plaintiffs are entitled to injunctive relief,

Plaintiffs’ actual damages and Defendants’ profits in an amount to be proven at trial and enhanced

discretionary damages for willful copyright infringement, and reasonable attorneys’ fees and costs.

                                    SIXTH CAUSE OF ACTION
                        (Violation of Deceptive Acts and Practices Unlawful)
                                     [N.Y. Gen. Bus. Law § 349]

       95.     Plaintiffs replead and incorporate by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

       96.     Through Defendants’ unlawful, unauthorized and unlicensed use of the Wonder

Bible Works and/or Wonder Bible Mark on or in connection with the manufacturing, importing,

exporting, advertising, marketing, promoting, distributing, displaying, offering for sale, selling

and/or otherwise dealing in Counterfeit Products which are identical and/or confusingly or

substantially similar to Plaintiffs’ Wonder Bible Products, Defendants have engaged in consumer-

oriented conduct that has adversely affected the public interest and has resulted in injury to

consumers in New York.



                                                  23
         Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 24 of 33



       97.     Defendants’ aforementioned conduct was and is a willful and deliberate attempt to

mislead consumers and constitutes the use of deceptive acts or practices in the conduct of business,

trade or commerce. Such conduct has deceived and materially mislead or has a tendency to deceive

and materially mislead the consuming public, and has injured and will continue to injure Plaintiffs’

business, reputation and goodwill in violation of N.Y. Gen. Bus. Law § 349.

       98.     As a result of Defendants’ actions alleged herein, Plaintiffs have suffered and will

continue to suffer irreparable harm for which they have no adequate remedy at law.

       99.     Pursuant to N.Y. Gen. Bus. Law § 349(h), Plaintiffs are entitled to enjoin

Defendants’ unlawful conduct as well as obtain damages in an amount to be determined at trial,

costs, disbursements and attorneys’ fees.

                                SEVENTH CAUSE OF ACTION
                                  (False Advertising Unlawful)
                                   [N.Y. Gen. Bus. Law § 350]

       100.    Plaintiffs replead and incorporate by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

       101.    Without the authorization of Plaintiffs, Defendants have used the Wonder Bible

Mark and/or Wonder Bible Works and/or Mark and/or artwork and/or packaging designs that are

identical and/or confusingly or substantially similar to the Wonder Bible Mark and/or Wonder

Bible Works in connection with the advertising, marketing, promoting, distributing, displaying,

offering for sale, selling and/or otherwise dealing in the Counterfeit Products which are identical

and/or confusingly or substantially similar to Plaintiffs’ Wonder Bible Products, causing

confusion, mistake and deceiving consumers and the public as to the source, origin, sponsorship

or quality of Defendants’ Counterfeit Products.




                                                  24
         Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 25 of 33



       102.    Defendants’ aforementioned willful and intentional conduct constitutes false

advertising in the conduct of any business, trade or commerce and has injured and will continue to

injure Plaintiffs’ business, reputation and goodwill in violation of N.Y. Gen. Bus. Law § 350.

       103.    As a result of Defendants’ actions alleged herein, Plaintiffs have suffered and will

continue to suffer irreparable harm for which they have no adequate remedy at law.

       104.    Pursuant to N.Y. Gen. Bus. Law § 350(e), Plaintiffs are entitled to enjoin

Defendants’ unlawful conduct as well as obtain damages in an amount to be determined at trial,

costs, disbursements and attorneys’ fees.

                                 EIGHTH CAUSE OF ACTION
                                     (Unfair Competition)
                                   [New York Common Law]

       105.    Plaintiffs replead and incorporate by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

       106.    By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

Products, Defendants have traded off the extensive goodwill of Plaintiffs and their Wonder Bible

Products to induce, and did induce and intend and will continue to induce, customers to purchase

their Counterfeit Products, thereby directly competing with Plaintiffs. Such conduct has permitted

and will continue to permit Defendants to make substantial sales and profits based on the goodwill

and reputation of Plaintiffs, which Plaintiffs have amassed through their nationwide marketing,

advertising, sales and consumer recognition.

       107.    Defendants’ advertising, marketing, promoting, distributing, displaying, offering

for sale, selling and/or otherwise dealing in the Counterfeit Products was and is in violation and

derogation of Plaintiffs’ rights and is likely to cause confusion and mistake, and to deceive



                                                  25
           Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 26 of 33



consumers and the public as to the source, origin, sponsorship or quality of Defendants’

Counterfeit Products.

          108.   Defendants knew, or by the exercise of reasonable care should have known, that

their advertising, marketing, promoting, distributing, displaying, offering for sale, selling and/or

otherwise dealing in the Counterfeit Products and their continuing advertising, marketing,

promoting, distributing, displaying, offering for sale, selling and/or otherwise dealing in the

Counterfeit Products would cause confusion and mistake, or deceive purchasers, users and the

public.

          109.   Upon information and belief, Defendants’ aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion and mistake, and to deceive, in

blatant disregard of Plaintiffs’ rights, and for the wrongful purpose of injuring Plaintiffs, and their

competitive position while benefiting Defendants.

          110.   As a direct and proximate result of Defendants’ aforementioned wrongful actions,

Plaintiffs have been and will continue to be deprived of substantial sales of their Wonder Bible

Products in an amount as yet unknown but to be determined at trial, for which Plaintiffs have no

adequate remedy at law, and Plaintiffs have been and will continue to be deprived of the value of

their Wonder Bible Mark and Wonder Bible Works as commercial assets in an amount as yet

unknown but to be determined at trial, for which Plaintiffs have no adequate remedy at law.

          111.   As a result of Defendants’ actions alleged herein, Plaintiffs are entitled to injunctive

relief, an order granting Plaintiffs’ damages and Defendants’ profits stemming from their

infringing activities and exemplary or punitive damages for Defendants’ intentional misconduct.




                                                   26
         Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 27 of 33



                                   NINTH CAUSE OF ACTION
                                      (Unjust Enrichment)
                                    [New York Common Law]

        112.    Plaintiffs replead and incorporate by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

        113.    By virtue of the egregious and illegal acts of Defendants as described herein,

Defendants have been unjustly enriched in an amount to be proven at trial.

        114.    Defendants’ retention of monies gained through their deceptive business practices,

infringement, acts of deceit and otherwise would serve to unjustly enrich Defendants and would

be contrary to the interests of justice.


                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

        A.      For an award of Defendants’ profits and Plaintiffs’ damages pursuant to 15 U.S.C.

        § 1117(a), enhanced discretionary damages under 15 U.S.C. § 1117(a)(3) and treble

        damages in the amount of a sum equal to three (3) times such profits or damages, whichever

        is greater, pursuant to 15 U.S.C. § 1117(b) for willfully and intentionally using a mark or

        designation, knowing such mark or designation is a counterfeit mark in violation of 15

        U.S.C. § 1114(1)(a);

        B.      In the alternative to Defendants’ profits and Plaintiffs’ actual damages, enhanced

        discretionary damages and treble damages for willful use of a counterfeit mark in

        connection with the sale, offering for sale or distribution of goods or services for statutory

        damages pursuant to 15 U.S.C. § 1117(c) in the amount of not more than $2,000,000 per

        counterfeit mark per type of goods or services sold, offered for sale or distributed, as the

        Court considers just, which Plaintiffs may elect prior to the rendering of final judgment;

                                                  27
     Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 28 of 33



C.       For an award of Defendants’ profits and Plaintiffs’ damages in an amount to be

proven at trial for willful trademark infringement of Plaintiffs’ federally registered Wonder

Bible Mark, and such other compensatory damages as the Court determines to be fair and

appropriate pursuant to 15 U.S.C. § 1117(a);

D.       For an award of Defendants’ profits and Plaintiffs’ damages pursuant to 15 U.S.C.

§ 1117(a) in an amount to be proven at trial and such other compensatory damages as the

Court determines to be fair and appropriate pursuant to 15 U.S.C. § 1117(a) for false

designation of origin and unfair competition under 15 U.S.C. §1125(a);

E.       For an award of Plaintiffs’ actual damages and Defendants’ profits, pursuant to 17

U.S.C. § 504(b), in an amount to be proven at trial for willful copyright infringement of

the Wonder Bible Works under 17 U.S.C. § 501(a);

F.       In the alternative to Plaintiffs’ actual damages and Defendants’ profits for copyright

infringement of the Wonder Bible Works pursuant to 17 U.S.C. § 504(b), for statutory

damages of up to $150,000 per infringement pursuant to 17 USC § 504(c) for willful

copyright infringement, which Plaintiffs may elect prior to the rendering of final judgment;

G.       For an award of damages in an amount to be proven at trial for deceptive acts and

practices unlawful pursuant to N.Y. Gen. Bus. Law § 349(h);

H.       For an award of damages to be proven at trial for false advertising pursuant to N.Y.

Gen. Bus. Law § 350(e);

I.       For an award of damages to be proven at trial for common law unfair competition;

J.       For an award of damages in an amount to be proven at trial for unjust enrichment;

K.       For a preliminary and permanent injunction by this Court enjoining and prohibiting

Defendants, and/or their agents and/or any employees, agents, servants, officers,



                                           28
 Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 29 of 33



representatives, directors, attorneys, successors, affiliates, assigns and entities owned or

controlled by Defendants, and all those in active concert or participation with Defendants,

and each of them who receives notice directly or otherwise of such injunction from:

            i. manufacturing, importing, exporting, advertising, marketing, promoting,

               distributing, displaying, offering for sale, selling and/or otherwise dealing

               in the Infringing and/or Counterfeit Products;

           ii. directly or indirectly infringing in any manner any of Plaintiffs’ trademarks,

               copyrights or other rights (whether now in existence or hereafter created)

               including, without limitation, the Wonder Bible Mark or Wonder Bible

               Works;

          iii. using any reproduction, counterfeit, copy or colorable imitation of

               Plaintiffs’ trademarks, copyrights or other rights (whether now in existence

               or hereafter created) including, without limitation, the Wonder Bible Mark

               and Wonder Bible Works to identify any goods or services not authorized

               by Plaintiffs;

          iv. using any of Plaintiffs’ trademarks, copyrights or other rights (whether now

               in existence or hereafter created) including, without limitation, the Wonder

               Bible Works or Wonder Bible Mark, or any other marks or artwork that are

               confusingly or substantially similar to the Wonder Bible Mark or Wonder

               Bible Works, on or in connection with Defendants’ manufacturing,

               importing, exporting, advertising, marketing, promoting, distributing,

               displaying, offering for sale, selling and/or otherwise dealing in the

               Counterfeit Products;



                                         29
Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 30 of 33



       v. using any false designation of origin or false description, or engaging in any

           action which is likely to cause confusion, cause mistake and/or to deceive

           members of the trade and/or the public as to the affiliation, connection or

           association of any product manufactured, imported, exported, advertised,

           marketed, promoted, distributed, displayed, offered for sale or sold by

           Defendants with Plaintiffs, and/or as to the origin, sponsorship or approval

           of any product manufactured, imported, exported, advertised, marketed,

           promoted, distributed, displayed, offered for sale or sold by Defendants and

           Defendants’ commercial activities by Plaintiffs;

      vi. engaging in the unlawful, unfair or fraudulent business acts or practices,

           including, without limitation, the actions described herein, including the of

           advertising and/or dealing in any Counterfeit Products;

      vii. engaging in any other actions that constitute unfair competition with

           Plaintiffs;

     viii. engaging in any other act in derogation of Plaintiffs’ rights;

      ix. secreting, destroying, altering, removing or otherwise dealing with the

           Counterfeit Products or any books or records that contain any information

           relating to manufacturing, importing, exporting, advertising, marketing,

           promoting, distributing, displaying, offering for sale, selling and/or

           otherwise dealing in the Counterfeit Products;

       x. from secreting, concealing, destroying, altering, selling off, transferring or

           otherwise disposing of and/or dealing with: (i) Counterfeit Products; (ii) any

           computer files, data, business records, documents or any other records or



                                     30
Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 31 of 33



           evidence relating to Defendants’ Infringing Websites and/or Infringing

           Domain Names, any money, securities or other property or assets of

           Defendants (whether said assets are located in the U.S. or abroad)

           (“Defendants’ Assets”) from or to financial accounts associated with or

           utilized by any Defendants or any Defendants’ Infringing Websites and/or

           Infringing Domains (whether said account is located in the U.S. or abroad)

           (“Defendants’ Financial Accounts”), and the manufacture, importation,

           exportation, advertising, marketing, promotion, distribution, display,

           offering for sale and/or sale of Counterfeit Products;

       xi. from secreting, concealing, transferring, disposing of, withdrawing,

           encumbering or paying any of Defendants’ Assets from or Defendants’

           Financial Accounts until further ordered by this Court;

      xii. effecting assignments or transfers, forming new entities or associations, or

           utilizing any other device for the purpose of circumventing or otherwise

           avoiding the prohibitions set forth in any Final Judgment or Order in this

           action;

     xiii. operating Infringing Websites and/or Infringing Domain Names;

      xiv. utilizing the Infringing Domain Names and registering, trafficking in or

           using any additional domain names that incorporate any of Plaintiffs’

           Wonder Bible Marks, or any colorable imitation thereof;

      xv. instructing, assisting, aiding or abetting any other person or entity in

           engaging in or performing any of the activities referred to in subparagraphs

           (i) through (xiii) above; and



                                     31
 Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 32 of 33



L.      For an order of the Court requiring that Defendants recall from any distributors and

retailers and deliver up to Plaintiffs for destruction any and all Infringing and/or Counterfeit

Products and any and all packaging, labels, tags, advertising and promotional materials and

any other materials in the possession, custody or control of such distributors and retailers

that infringe any of Plaintiffs’ trademarks, copyrights or other rights including, without

limitation, the Wonder Bible Mark or Wonder Bible Works, or bear any marks that are

confusingly or substantially similar to the Wonder Bible Mark or Wonder Bible Works;

M.      For an order of the Court requiring that Defendants deliver up for destruction to

Plaintiffs any and all Infringing and/or Counterfeit Products and any and all packaging,

labels, tags, advertising and promotional materials and any other materials in the

possession, custody or control of Defendants that infringe any of Plaintiffs’ trademarks,

copyrights or other rights including, without limitation, the Wonder Bible Mark or Wonder

Bible Works, or bear any mark that are confusingly or substantially similar to the Wonder

Bible Mark or Wonder Bible Works pursuant to 15 U.S.C. § 1118;

N.      For an order from the Court requiring that Defendants provide complete

accountings for any and all monies, profits, gains and advantages derived by Defendants

from their manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, sale and/or otherwise dealing in the Infringing

and/or Counterfeit Products as described herein, including prejudgment interest;

O.      For an order from the Court that an asset freeze or constructive trust be imposed

over any and all monies, profits, gains and advantages in Defendants’ possession which

rightfully belong to Plaintiffs;

P.      For an order from the Court that the Infringing Domain Names and/or the individual



                                          32
Case 1:18-cv-12098-JGK Document 8 Filed 01/04/19 Page 33 of 33
